DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-19 are under examination. 
Claim 1-19 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation of “...an infant formula product…” in line 13, should be “…the infant formula product…” since antecedent basis have been established in line 1.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, 3, 9, 10, 11, 12, and 18, the recitations of “protein component”, “carbohydrate component” and “lipid component”, wherein the term “component” is unclear and confusing. It is not clear if Applicant intend for a content of protein, carbohydrate and/or lipid; or part of the whole, i.e. component, of the protein, carbohydrate and/or lipid; hence the claims are indefinite. 
In claim 3, the recitations of “preferably”, “more preferably” and “most preferably”, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 4, 6, 7, 8, 9, 10 and 13, the recitation of “preferably”, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “microbial safe protein component” in claim 7, is a relative term which renders the claim indefinite. The term “microbial safe” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the recitation of “protein component”, wherein the term “component” is unclear and confusing. It is not clear if Applicant intend for a content of protein; or a part of whole (component) protein; hence the claim is indefinite. 
In claim 7, the abbreviations of “UHT, HTST or ESL” are not clear and confusing. The claim scope is uncertain since the abbreviations differs from different technologies cannot be used properly to identify any particular product or process, accordingly, the abbreviations are indefinite.
In claim 12, recites “…which lactose constitutes…” is confusing. It is not clear if Applicant intend a lactose different from the lactose in the carbohydrate component; hence the claim is  indefinite.
In claim 13, the recitation of “the digestible carbohydrate that is added during step (d) comprises lactose…” however the instant claims range that lies between 0 and 80 wt%, wherein the range encompasses zero amount.  It is unclear how the digestible carbohydrate comprises lactose wherein the lactose is zero amount. Hence the claim is indefinite. 
In claim 14, the recitation of “the digestible carbohydrate that is added during step (d) comprises lactose…” however the instant claims range that lies between 0 and 40 wt%...0 and 30 wt%, wherein the ranges encompass zero amount.  It is unclear how the digestible carbohydrate comprises lactose wherein the lactose is zero amount. Hence the claim is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann et al. (WO 2006/094995 A1, Applicant’s IDS submission 06/11/2020, Foreign Patent Document, Cite No. 1).
Regarding claim 1, 5, 7, 10, 15, 16, 17 and 18, Erdmann et al. (Erdmann) discloses a process of preparing a nutritional composition, infant formula (pg. 3, ln. 4-20, Example 2, and Example 3); comprising providing a fat phrase (aqueous mixture) with heating and stirring (mixing) steps of the fat phase (pg. 11, ln. 10-17).  Erdmann’s discloses a fat phrase (aqueous mixture) comprising potassium caseinates (protein component) and vegetable fat blend, melted (lipid component) (pg. 11, ln. 10-17). With respect to claim 7, Erdmann’s heating the fat phrase (aqueous mixture) comprising potassium caseinates (protein component) is considered a microbial safe protein component.  
Erdmann discloses the process comprising homogenizing the fat phrase (aqueous mixture) with the heated water to provide an emulsion (homogenized oil-in-water emulsion) (pg. 11, ln. 15-19), hence the Erdmann’s homogenizing step is considered also an emulsification step. Erdmann’s discloses the homogenizing step provides the emulsion (homogenized oil-in-water emulsion) having a solids content of at least 70 wt% (pg. 2, ln. 6-7), which overlaps the cited ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Erdmann discloses pumping (conveying) the emulsion (homogenized oil-in-water emulsion) to an extruder. Erdmann teaches the infant formula comprising maltodextrin (digestible carbohydrates) (pg. 9, ln. 1-5) along with the emulsion (homogenized oil-in-water emulsion)  are supplied into the extruder; hence the maltodextrin (digestible carbohydrates) is considered independently added to the extruder as a separate ingredient from the emulsion to obtain an extruded mixture (extruded material). 
Erdmann teaches a drying step to remove any remaining moisture from the extruded product and milling step (pg. 2, ln. 17-20) to prepare the  nutritional composition, infant formula. 
With respect to clam 17 and 18, while features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
-A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material". The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).


Regarding claim 2, Erdmann teaches spray-drying and milling extruded mixture into a finely divided powder (pg. 7, ln. 1-3). 
Regarding claim 3, Erdmann discloses the protein component with a mixture of whey 70% to casein 30%, (pg. 6, ln. 9-13), which is in range with the cited range. 
Regarding claim 4, Erdmann’s discloses the homogenizing step provides the emulsion (homogenized oil-in-water emulsion) having the solids content of at least 70 wt% (pg. 2, ln. 6-7). Erdmann is silent on the cited range. However it would have been obvious to one of ordinary in the art to adjust solids content including the cited range in Erdmann’s emulsion to provide a desired emulsion,  absent a clear and convincing argument or evidence to the contrary. 
Regarding claim 6, Erdmann does not teach the cited range. However, Erdmann teaches elevated temperature in the extrusion can adversely affect the nutritional quality of the infant product (pg. 6, ln. 14-16), hence it would be obvious to one of ordinary skill in the art to adjust the temperature including the cited range to provide Erdmann’s infant formula with a desired nutritional quality.  
Regarding 8 and 9, Erdmann is silent on the cited range. However it would have been obvious to one of ordinary in the art to adjust solids content including the cited range in fat phrase (aqueous mixture) comprising potassium caseinates (protein component) and vegetable fat blend, melted (lipid component) (pg. 8, ln. 15-19) to provide a desired emulsion, absent a clear and convincing argument or evidence to the contrary.
Regarding claim 11, Erdmann discloses skim milk powder (pg. 11, ln. 30). 
Regarding claim 12, 13, 14 and 19, Erdmann discloses adding carbohydrates including lactose (pg. 5, ln. 19-22, Example 3) in an amount of 26.68% which is in range with the cites range of claim 12, 13 and 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/               Primary Examiner, Art Unit 1792